Citation Nr: 1411014	
Decision Date: 03/14/14    Archive Date: 03/20/14

DOCKET NO.  10-47 214A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to waiver of recovery of overpayment in the amount of $20,382.00.


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel











INTRODUCTION

The Veteran had active service from June 1953 to May 1964.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2010 decision of the above Department of Veterans Affairs (VA) Regional Office.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The amount of overpaid pension benefits is $20,382.00.

2.  There is no evidence of fraud, misrepresentation, and/or bad faith on the Veteran's part in the creation of the debt. 

3.  VA was not at fault in the creation of the overpayment of pension benefits. 

4.  The failure of the Government to insist upon its right to repayment would result in unjust enrichment of the Veteran based on his failure to accurately report income. 

5.  Collection of that indebtedness would not defeat the purpose of the benefit program, or otherwise be inequitable or against good conscience.


CONCLUSION OF LAW

The Veteran's debt of $20,382.00, created by pension benefit payments based upon incorrect income reported by the Veteran, was properly created and is valid, there is no statutory bar to waiver of recovery of the indebtedness, and equity and good conscience favors the recovery of the entire amount of the debt.  38 U.S.C.A. §§ 5107, 5302 (West 2002); 38 C.F.R. §§ 1.962, 1.963, 1.965, 3.102, 3.665 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West. 2002 & Supp. 2013), provides that VA will assist the claimant in obtaining evidence necessary to substantiate a claim.  The VCAA and the implementing regulation do not apply in waiver cases because the statutory right to request waiver of recovery of indebtedness within Chapter 53 of Title 38 of the United States Code contains its own notice provisions.  See Lueras v. Principi, 18 Vet. App. 435 (2004) citing Barger v. Principi, 16 Vet. App. 132 (2002); see also 38 U.S.C.A. § 5302 (West 2002).

Nevertheless, the Board finds that the RO has explained to the Veteran the bases for the finding that the debt was valid, and for the denial of his request for a waiver of overpayment.  The Veteran has not asserted any prejudice in regard to the content or timing of the notice he has received.  See Shinseki v. Sanders, 129 S.Ct.1696   (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  The Veteran has not advised the Board of any other existing evidence not already of record that should be obtained before the appeal is adjudicated.

II. Analysis

In August 2004 the Veteran applied for nonservice-connected disability pension benefits.  In September 2004, he wrote "NA" for various categories of income on a VA form, including for Social Security.  On another VA form he completed in October 2004, the Veteran put an X through the section for income, which included a line for Social Security.  The Veteran was granted nonservice-connected disability pension benefits as of June 2004.  In February 2006 the Veteran was notified that a data match with the Social Security Administration showed that he had been in receipt of Social Security benefits in excess of the income limit for nonservice-connected disability pension benefits for the entirety of the period for which he received the latter benefits.  Records from the Social Security Administration show that the Veteran received monthly benefits beginning in September 1998 and that as of when he applied for VA benefits in 2004 he was receiving $911.90 a month.
The nonservice-connected disability pension benefits were therefore terminated retroactive to June 2004.

On a September 2008 VA pension eligibility form the Veteran indicated having $1,000 a month of Social Security income, and on VA forms in December 2008 and May 2009 he wrote that he had $1,030 a month in Social Security income.  In February 2010 the Veteran was informed that he was indebted to the United States government for $20,382.00 due to having had excessive income when receiving VA monthly pension benefits.

The Court of Appeals for Veterans Claims has held that, before adjudication of a waiver application, the lawfulness of a debt must first be determined.  Schaper  v. Derwinski, 1 Vet. App. 430, 434, 435 (1991).  The VA General Counsel has reinforced this obligation by holding that, where the validity of a debt is challenged, that issue must be developed before the issue of entitlement to waiver of the debt can be considered.  VAOPGCPREC 6-98.

Once it is determined that the indebtedness was validly created, but before moving on to the matter of waiver of the charged indebtedness, if there is a finding of fraud, misrepresentation, or bad faith by the debtor in the creation of the overpayment, then waiver of the overpayment is automatically precluded, and further analysis is not warranted.  See 38 C.F.R. §§ 1.962, 1.963, 1.965(b) (2013).  VA regulations define "bad faith" as unfair or deceptive dealing by one who seeks to gain thereby at another's expense.  Thus, a debtor's conduct in connection with a debt arising from participation in a VA benefits/services program exhibits bad faith if such conduct, although not undertaken with actual fraudulent intent, is undertaken with intent to seek an unfair advantage, with knowledge of the likely consequences, and results in a loss to the government.  38 C.F.R. § 1.965(b).

After it has been determined that the debt is valid and that fraud, misrepresentation and/or bad faith had no part in its creation, VA must then consider whether collection of the debt would be against equity and good conscience.  The phrase "equity and good conscience" means arriving at a fair decision between the obligor and the government.  See 38 C.F.R. § 1.965.

In making this determination, consideration will be given to the following elements, which are not intended to be all-inclusive: (1) Fault of the debtor - where actions of the debtors contribute to the creation of the debt; (2) Balancing of faults - weighing fault of the debtor vs. the fault of the VA; (3) Undue Hardship - whether collection would deprive the debtor or family of basic necessities; (4) Defeat the purpose - whether withholding of benefits or recovery would nullify the objective for which benefits were intended; (5) Unjust enrichment - failure to make restitution would result in unfair gain to the debtor; (6) Changing position to one's detriment - reliance on VA benefits results in relinquishment of a valuable right or incurrence of a legal obligation. 38 C.F.R. § 1.965.

The facts are not in dispute as to whether there was an overpayment of VA pension benefits.  As discussed above, the record shows that the Veteran was in receipt of Social Security benefits for the entire period for which he was receiving VA pension benefits, thus creating the overpayment.  Since the nonservice-connected pension benefits were terminated from the date of entitlement, June 1, 2004, the payment of those benefits from July 2004 to May 2006, resulted in an overpayment amount of $20,382.00.  The Veteran has not presented pertinent argument regarding the validity of the debt, to include the amount of the debt.  Therefore, the Veteran has not challenged the validity or creation of the overpayment and the matter of the validity of the overpayment is not at issue.

The record shows that the Veteran did not report Social Security income on two VA forms in 2004.  Furthermore, he was notified in December 2004 that nonservice-connected disability pension benefits were awarded due to the Veteran having no income from June 1, 2004.  While the Veteran did not properly report his income from Social Security, it does not appear that he attempted to commit fraud, misrepresentation or bad faith in the creation of the overpayment.  Therefore, the Board finds that there is no statutory bar to waiver of the recovery of overpayment. 

As noted above, the phrase "equity and good conscience" means arriving at a fair decision between the obligor and the government, while considering the fault of the debtor, weighing the fault of the debtor against the fault of the VA, undue hardship, defeating the purpose for which benefits were intended, unjust enrichment or gain to the debtor, and changing position to one's detriment.  See 38 C.F.R. § 1.965.

While it does not appear that the Veteran intended to commit fraud by not notifying VA in 2004 of his Social Security income, he did not provide notification of the income until after he was informed by VA that it has been discovered.  The Veteran argued that VA should have been aware of the Social Security income because they are both government agencies.  However, he has provided no explanation of why he indicated no having income from Social Security on separate forms in 2004, including one on which he wrote "NA" on the line for Social Security income.  Therefore, the Board finds that VA was not at fault in the creation of overpayment.  

The Veteran wrote in March 2010 that his total monthly expenses were P45,000, which was broken down to P15,000 for food, P5,000 for utilities and heat, and P25,000 for other living expenses.  His only income was $1,000 from Social Security and his monthly income less expenses was P1,000.  In October 2010 the Veteran wrote that his income was $1,038 from Social Security and that his monthly expenses were P46,000 with P20,000 for food, P6,000 and P20,000 for miscellaneous and medical expenses.  The Veteran did not provide any explanation for the disparity between his expense reports from March 2010 and October 2010.  Overall, the Board finds that given that there is a monthly surplus it is not shown that the recovery of the overpayment from the Veteran would result in financial hardship or the deprivation of basic necessities.

With respect to defeating the purpose of VA benefits, the purpose of VA pension compensation is to provide financial support to disabled veterans and their dependents.  Since the Veteran erroneously received $20,382.00 due to his failure to accurately inform VA of his monthly income, recovery of those benefits, to which the Veteran was not entitled by law, does not defeat the purpose of the benefits.   

With respect to unjust enrichment, the Board notes that it is not equitable for the Veteran to retain benefits that have been erroneously provided. To waive recovery and allow the Veteran to retain the benefits would result in an unfair gain to the Veteran.

The Board also finds there is no indication that the Veteran relied on VA compensation benefits with consequent relinquishment of a valuable right or incurrence of a legal obligation. 

In sum, the Board finds that it would not be against the principles of equity and good conscience to require the Veteran to repay the overpayment of pension benefits in the calculated amount of $20,382.00.  In balancing the equities, the Board finds that VA was not at fault in creating the overpayment.  Instead, the Veteran bears the onus of fault and recovery of the overpayment would not defeat the purpose of benefits or result in undue hardship to the Veteran.  In addition, he would be unjustly enriched if waiver were to be granted.  The end result is not unduly favorable or adverse to either the Veteran or the government, and the evidence is not so evenly balanced as to create doubt as to any material issue.  Thus, waiver of recovery of the overpayment in the amount of $20,382.00 is denied. 


ORDER

Waiver of overpayment of debt in the amount of $20,382.00, which was properly created, is denied.


____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


